EXhibit No. 25

Howard County Fire Department
Records

 

 

Patir‘.nt:: Dobbs` Tyran

incident #: F15Q05433
\ HOWARD co. DEPT` FJRE a RESCUE
AGENCY !D: 130000
6751 COLUIV|BIA GATEWAY DR.
§ui|te 4bDO
. . . Oum ia,!VlD 21046
*Offlclal Hosplta} Report PHONE: 410~313~6000
TOLL FREE:
FAX? 410-313-5027
swi|son@co.ho.md.us

  
  

 

 

if;lij\‘m:#'$n:|ilum' for -

 

 

 

En:¢v(r¢nc‘;.-' .U§J)`m|‘ S¢w`i¢os 515 moss
Cai| #: R15004695 PCR #: 01315004100
Nlarkad Comp|eted (CST): 02/1 812015 20:33:36
Patient Name: Dobbs, Tyran Age: 19 Years D.O.B.: '1995
~ Gender: Ma|e SSN:
Weig ht /(Kg): Race:
(lbs):
Phone: Ethnicity:
Address: 9107 TOWN AND COUNTRY -
Rm/Apt: B
City: ELL£CO`|T State |VID Zip: 21043
C|TY ;
Pr'ovlder Prlmary |mpresslun Provider Secundary |mpressiorl Patient Priori!y Paiient Categury
Traumatic lnjury Priority 2 - Patient L.ess Serious D - EMS providerjudgment
(Urgenf l F'otentia|fy Life
Threatening)

Last Known We|[ Date/Time:

 

General F’atient Care ONLY

   
 

Summary of Even\s

Page Tota| l| mfg

|nc. Date: O2f1B/2015
|ncident fi: F15005433 F'DF Generatad 012/2112[118
(CST) 13'25:25

Unit: A25

 

 

Pati='zrit:: Dol:bs: Tyran
incidents risocs.rss
pt is a 19yom found in a26 in the care of HCDFRS medical director and HCDFRS tacE)l

cfc- injured nose

hpi- pt was struck wr' 2 "LS rounds*’ which were described by tac officers as a less than lethal 40mm rubberized rcund. pt was moved to the
back of a26 were HCDFRS tac 51 and HCDFRS medical director initiated assessment and care.

pmhx- iddm

meds- as documented

a|gs- as documented

ax- pt AOS, disoriented to time

vis as recorded

pt's nose suffered significant trauma resulting a rupture type injury ofthe soft tissue exposing bone/carti|age.

pt was additionally struck in his inferior L rib cage anterior/axil|ary iine. no obvious rib fracture however swelling and significant pain at the
injury____site. initially lung sounds were clear and equal however over the course of pt encounter the left lower quadrant had slightly decreased
SOLli'l S.

PE otherwise negative

bg| 435mg/dl

pt denies etoh or CDS

3-lead shows an irregular sinus rhythrnF lil<ely sinus arrhythmia however it may have been a sinus pause.

12-|ead (x2) shows no axis deviation

rx- bleeding at nose controlled wl 5)<9 bandage and gauze. no collar placed and pt positioned seated with and propped forward to prevent any
hemorrhage from impacting pt's airway_ this treatment directed by HCDFRS medical director.
189 l\/ established R AC wl approximately 200m| l_R infused

tx- pt transported p2 to 634 wi consult in route. pt transferred bed #G report glven.

Tac51 Addendum:
During apprehension cfsuspectl suspect was non-compliant to HCPD repeated commandsl F’t was hit with two LB |ess-than-letha| rounds

Rounds hit Ft in the bridge of nose and L anterior/axi|lary chest at appro>< oth rlb. No apparent LoC. Pt was initially altered to time and place
becoming more oriented during 't'x. Pt stated that he had not used CDS cr ETOH today. PlVle DM, Rx lnsu|in, KDA to amoxicillin.

F’t assessed while seated on floor and in position of comfort on cot. Pt appears A and O x 2, initial| confused to time. l\lo loss of consciousness
noted. Pt conversing in full sentences, maintaining own patent airway with position. Breathing reg ull unlab. Pulses mildly lrreg, fulll edual. Sidn
warm dry w/o cyanosis. l-lEENT with traumatic injury to bridge of nose, swelling of L side of face, lac/deg!oving of tissue at bridge of nose
approx 2-4" full thickness tissue around L eye swollen to the point of Pt not being able to see out of it. B|eeding controlled with
dressingsfbandaging. R eye appears unaffected. Unable to fully assess L eye due to swellin'g. Neck neg pain, crepitus, deformity upon pa|p.
Ghest stable with equal bilat rise/fall. Lungs initially equal biiat with diminished L lung sounds during Tx. Approx 2" circular contusion/abrasion to
L anterior/axillary chest below nipple at approx 5 rib with swelling, pain, tendernessl No apparent flail chest. Abd softl non-tender F’elvis stable.
G|.'GU neg fluids. Extrem unremark. F’ivlS x 4 wio deficit

R/O: traumatic injury secondary to deployment of two less than lethal rounds, pulmonary contusion, rib f><, |aforte fx, cardiac contusion, eye
trauma.

Pt Tx to RAC Shoclr Trauma PZE. Pt care transferred to TRU. Pt became more oriented during Tx.

MedicalDirectorAddendurn: .

During the support of a tactical medic call out l encountered the patient a 19 lV| who presented ambulatory in police custody with a laceration
and swelling to the face and contusion to the chest being attended to by DFRS tactical paramedics lt was reported that the patient was hit with
an impact munition. F't denied LOC. Denies pain to head, neci<, back. Denies recent alcohol or illicit use. Complained of pain to face and to the
left chest and decreased vision from the left eye. Ori brief exam, major hemorrhage was controlled with pressure dressing. He was protecting
his airway handling sections Exam of the face revealed approx 10cm jagged laceration across the bridge of the nose with significant deformity
and exposed bony structures A|so swelling to the left orbita; soft tissues which limltted assessment of the eye. Pt did endorse subjective
decreased vision from the left eye, No gross mid face instability. i_ungs were clear without paradoxical chest wall movement or evidence of
respiratory distress Contusion to the left lower chest with surrounding focal T`l'F’. Abdomen soft with LUQ `|'|'P. No peritoni'tis. No evidence of
extremity hemorrhage or iracture. Neuro exam remarkable for GCS 15, CA&D x ||, slightly confusedl He was promptly moved to an awaiting
DFRS ambulance where measures were taken to protect him from the harsh environmental conditions and minimize heat loss Shortly
thereafter he was transported to the Shock Trauma Center by DFRS paramedics

 

D - EIVIS providerjudgment
Mechanism of lnjury: Blunt Cause of |njury: Siruci: by Blunt."fhrown Object (ESGB.Z)

Trauma Referral Center Notitied: Yes

 
   

Performed By Outcome

 

 
 
  
 
 

  
   

 

  

 

  

   

     

rior i
Not App|icable Not Applicabl
Tlme _ Verbal Score C]ua|ifier Tr)tai
rs:oe;is'_' 'op@_hssy`es"' ay ='s_£>`jr'r`iwénci'='wi tea ehacenveré‘e`si4? -__ihrrisi'cc_s nss§iéaiiim'aie_g ' ' 1114
:_ = ' '- te o_tor'resp_ se.. _'; ; . _ _' ' t valueswithoutinterventions ' . :
" " ' "such' as tubalion and. , _r " ' '
__. ___ 'sedatlon.'-_. "-
19:15:36
19:_21:37
19:35;58 Opens Eyes spontaneously a Obsys commands with Disnrlantsd and Converses -4 initiat GCS has legitimate 14
4 appropriate motor response - values without interventions
6 such as intubati`on and
sedalion

 

 

MED|CATiON ALLERG|ES Gensric Nanne Description
inc. Date: 02!181'2015 page Tnial 2 of 9
tnciclent#: F15005433 Fi]l: Genel'atetl 02i21r'201t!

(CSTj 13.255‘25
Unit: A26

 

 

Paticrit:: Dobbs‘ Tyrari
incident #: F151]OE~433
Amoxil

Environmentali Food Allergiss
Name

Amoxicillin

Description

 

irons
Patlent liiledications
Name

 

   

Genei'|c blame Dcsaga i.lnit Dosage Desi:ripiion

 

 

Huhii_`.ii_l_ri

Nisdicai Surgery History
Diabetes- insulin Dependent

   

Hisiury`Pi-imariiy obtained rer Preg.

 

Advancsi:i Directivss Fract. Name

 

Ntedical Assessmsnt
injury Assessment

 

   

injury # injury Site injury Dstail
'i _:. ' " " 7 ;.' Fac_e_` n "'_Bie`ed_in§ Controlled Crepitus. Laceraii,on Soii
` ,. ' ` . ' 1 7 ' " " , Tissue weili_ngiBruisl ng face
2 Thorax Painitenderness Scft Tissus Swe|lingiBruising

Eiurn Assessment

chest

 

Chief Comp|aint: Traumatlc injury X 30 lV|lnutes
Secondary Comp|aint:
Alcohoii'Drug Use:
Primary Syrnptom: Pain
Other Symptoms:

 

Ftes Airw Breat ETC Puis

p
Time PTA arise Ftesp ay hing 02

Carb

on
Carcli SpO l'\iiori Tsr'n Pain Pain Strol~r Sti'ok
Bl'-’ ac 2 Pt. oxid p. Scal Scai Strok Strolc e g
Loca Rhyt Gluc SpO Quali Poslt Tsrn Tem Nleth e(D- a e a Spce Sga|

 

'1s`;i_)§`* j"i\ié'n "'1s¥i='_aién¢_r~i

19:35 Alert 16 F'aten Norrn
:EB l al

s
tlon hm csa 2 fier ion (CO) p(Fj pth or.| 10) Type Arm Face ch 9

:'Fei.yi .. .
:ers "

 

 

Tirne Crew i[J

l.-'.KG i.ead interpretation EKG Ei:topy Cause for Change

 

`J»'°§_$©N_'

 

BUC, JASON _

 

Sinus Arri‘iythmia

 

 

 

 

 

Sizc of
Time Crevv Location Equipment Attempts Response Success Cnmments
' iB:'ia:tJ-i_j 1 `i§\rEREi'f-` .n_O $_Acr;ess'=ii>'<`lr_emity ;Z' :i' ' " " ' " ` " ' 7
‘ ' __'cHF_tisToPiiis - . ' .

   

_ isz;zais_ suc,ins_o_n _ _ _
; isss11 auc,JAe;oN" ~ 12 Lead scc
19:59:53 EUC, JASON Cardlac Nion|tor

 

12 i_eac_l E_CG

 

 

EDD
Syrlng Ver|fy Preoxy i\lrway
EDD e Tube Ti.ibe Tuhe ETGOZ ETCOE genati Verific primary
Intlata Draws Da;pti'i Tube iiiiistiri Piac:e Nurrier E`l'COZ Wave on atien POGO

 

liiietiio
dot Abdo Lurig
Sect:l‘i mirlal Lung Sound
DaterTi rig Verifie Sound Sound s
me ETT r s s cht Right
19;14;0 ~ ' ' " '
.;:O 4 y
19;29:1
5

lno. Datc: 02i18i2015
incident '#', F150054'53

Linit: A25

s Back .fit Depth EDD g mont ic Coior Forrn Done X~Ray Score

 

Page Totai 3 ofS

PDF Generateri 02.'2112018
tCST) i3‘28 25

 

 

Patient:: Dobbs= iyran
incident #:

19:38:1
'i

F15005433

 

Time

C.`rew |\ii edicatioi'i Route

l.`)osage Rasponss PTA Comrnents

 

 

Dispatch Reasont
Response:
Dispatch Leve|.l
Response Request:
Location 'l'ype:
incident Address:

Not Applicable

Lights and Sirens

all Response (Scene)

Residential - House/A artmenti'Dorm
9107 TOWN AND CO NTRY

Api. # s

EC, NlD 21043

 

Primary Ro|e of Unit:

Treatment 81 Transport Disposition:
Destination Determination:
Destination Name:
Destination Address:

Response Delay:
Scene Delay:
Transport Delay'

Transport - ALS Care Provicled

Treated, Transported by This Unit

Specialty Resource Center

R Adams Cowiey Shock Traurna Center ~ 634

Baitimore, file 21201
None
None
None

 

PSAP: 02/18!2015 16: 59: 12 incidents F15005433
Disp. Notit"ied.' 02/18/201516:12:25 Reeiw_ndlr\g L!nit-' r-'\25
UniiDisp.: ozrisi201sis::4s44 UnltCaliSlen.' A25
Enroute: 021/1 8/2015 18: 501 53
Arrive Scene: 02.’15.’2015 13:55; 13 Slartins Odometer:

Arrive Patient:
Leave Scene:
Arrive Dest.:

02/18i201518'56;00
02/18/2015 19113240
02/18/201519:37:54

Ai Scene Ddometer: Loai:isd l\i'tiies:
Destination Ddumater:

Ending Odomefer:

Pt. To Hosp.: 02/1812015 19150:00 Tctaiiiiiileage: c

in Service.' 021'161'201 5 20:25:38
UnitCancelled: _
- ln‘Ctuarters: `

    

 

 

l_EVY MATl'i-lEW Physiclan Thlrd Patient Caregiverh

 

Work Reiated: Not App|icabie

 

Was this call related to a suspected opioid, heroin, or fsntanyl overdose?: No

inc. Daie: OZI'|':i/EO iS
F‘iEUDE¢iB-'S

Fage Tota| 4 on

PDi'-' Generateci UQ!Zir'QO‘iS
iCST) 13.28§25

incident ff:

Unit: A25

 

Pati£\rit:: Dobbsr Tyrari
incident fi: F15005¢133

Ambulance Crew llilember Statement
My signature below lndlcales lh_at, al the time of sarvice, the patient named above was physlcaliy or mentally incapable of signing, and thai none of the authorized representatives listed in
Section ll of this form were available or willing to sign on the patieni‘s behaif. iviy signature is nolan acceptance of dnancial responsibility for the services rendered

|Agree | Dissgree Noi Applicable

Technician
l acknowledge that l have provided the above assessmentsiireatments for this patient

l Agree l Disacres Noi Applicanie

 

 

 

 

 

F'rlntsd Name: JASON BUC Dats: 02!15.'2015
Reason patient unable to sign:

 

Vaiuabies:
Beiongings Left.' Not Recorded

inc.Date: 021'13!2015
incidentiri: F15005433

Page Totai 5 oiEi

PDF Generafed 02i21i201d
(EST) i3r25'?.5
Unit: AEE

 

Pafi~ent:: chl:is= Tyran
incident #

 

 

Tlme; 19:05115 Nlonltor Type: Physio-Controt
F|te Name: Physin_ZOt5021E19031SiStJefSid¢t-tse?-43d7-9be6-2d131 1406793.jpeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tezéez‘i's';

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ttme: 19:15:36 Mon|tor 'l‘ype: Pnyelo-Contro|
Fi|e Name: Physie_20150215191536¢BEEbBSBQ-e841-4017-80f1-D4t973874eaa.lpeg

 

 

 

 

 

 

Time: 19:17!15 Monitor Type: Physic)~Contro|
Fi|e Name: Phy'sie_ZO‘t 50218191716_5992aZSd-aOe2-446a-ebO4-ea5d17Ufcl ee.lpeg

inc.Date: 021“lB!2015
|nc'tdent#: F1500!E43‘3

Unit: AZS

F'ag€: Tuta| 5 el 9

PDF Generatecl GZ¢'Zl/ZUlEl
{CST) 13 253 25

 

Petient;: Dobl::e: Tyran

incident #: F15C=05433

Name: initial Hiythm
|D. 02181 5190534

Patient |D.

incident |Dt

Location:

Age: 19 Se)<: Nl
2fi 8/20‘| 5

7:17:17 FiVi SpOZ'PR 97~69
SpCIJ 0
Sp|\/let ___

 

Y |nitia| Rhythm

l:'><t_o_§ ': § ' ,`

epilgz;e;;_,\l

 

m >'<1;)

 

__20; 17 `
mEi'iBFL_iin@-C>ft§. ;
Nlm+@) ' -

 

nj' =; _ j
PHye` o`-Contro'|, lnc.

 

25rnrnteec
E.CG 'i~BOi'iz Pac|dles 2.5~30|-|2

@»-»m-»-ll»»r»~wlvill~r~ll-»tllwlfflwlwlM

newmMile-¢~MMM”!\§"“‘“MMJ”Y `i`"”“ttiv~-Ml=-%r~’“\

ink

 

P25 HCFR PQS 3306805-005 [.P154022l:`)415

 

Time: 19:21:37 Menitnr Type: Phys|o~Controi
Fi|s Name: Pnysie¥EOi50213192137¢€|2324ae4-6c.04-4077-be1e-EB¢i¢lEfc?ASOa.jpeg

 

 

 

 

 

 

 

 

 

 

 

 

Ttme'. 19:27:43 Mnnitor Type: Pnysln-Contro|
F|le Name: PhyslanDl50216192748_027d6dc|d-1 Uc-4EiE»e-8175-eeb5t4atid219.jpeg

lnc. Date: 02."! tit/2015
|ncirtenti‘¢: FlEGGEMB

i.lnil: A25

Page Total ?’ ot9

PDF: Generatet'! DQ¢'ZHQG‘lB
(CST) 13 25§25

 

Patf¢ent:: chbs_ Tyrari
incident #: F15005433

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tt'aizrizt§: l : t l l t t tt

 

 

Time: 19:29:15 lltlonitor Type: Physlo- -C.ontro|
Fi|e Name: Pnysio_ZOl502181929‘15_12|d_998fcdl4-622l’-46dc-950t3-a967565f40cclpeg
' - 12»Lead1 t\bnretEOG-**Umnfrnect‘* ___
021515190634 218/2015 § _ ` t :i Slnus arrhvthrti`a _ _ 1
i ` ' __ rSr_'(V_t)__- pr_o_t:)_a`bt zt“rr)_rrt'li;t|v_an_ant ' _

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

    

`>EiU. 05150!-2":::>_`§iiiitseci "
Fi"iyeto-Contro|, inc. Corritente;
Time: 19:35:58 Nlonitor 't"ype: Physio-Control

Fi|e Name: Physio~ZDi50213193558j1f04d96-d5‘le-4761-bi§S-f1485603b250.ipeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tazaaisa'

 

 

 

 

 

|nc:,De.te: 0211812015 PageTota| 80t’9
Ent:]£lenti¢: F15005433 PDFGG|\NE[GG 02i2'ii'2013

{CST} l328:25
Unit: A25

 

 

Fat‘_ent:: Dubbs_ Tyrean
incident #: F 15005433
Time: 19:38111 Monitor Type: thsio Cuntrc|

_tt;t`_ 021815190634
PafienfD ,f _ _r PR01425-
lneidentiljt 55
_Age: 19

l

 

 

  

z _ ée_x: 1111 P~QcB-TAxee
_ lavn

   

 

 

 

X1 ill l1115'$'1@1512 25n'r'n'SeC

Phyelo»CDntrot irtc. 'Oo_n'l‘rents

 

ine.l§late: OZHBI?.G|E
lnciclentl'i: F15(105433

Unit: 1125

_Mrj~t_;Mt'¢reH-`»M&.AM.MWME_“ _ 1 ' ' ff-

Fiie Name: Pnysio_ 20150215193511 12ld 95b19eGd-4b2b-4aef:i- 9t11-bbe15024e238_jpeg
' ' 151312bpm 91anan 1503“"`Lhcc)rt‘€lrma<l`H

  
   
   
   

 

03905/04113 rer(,vt)' ' '_:
' Gt“:;?°ei:'_____ __V ;

 

 

 

 

Fage Tufal 9 019

PDF Generated 0212112018
(CST) 13 28 25

 

